 
EXHIBIT 10.2


PROMISSORY NOTE


US $225,000
June 18, 2008





FOR VALUE RECEIVED, the undersigned, Epazz, Inc., an Illinois corporation
("Maker"), hereby promises to pay to the order of Arthur A. Goes ("Payee"), the
principal sum of two hundred twenty-five thousand dollars ($225,000), in lawful
money in United States of America, which shall be legal tender, bearing interest
and payable as provided herein.  This Promissory Note (this “Note” or
“Promissory Note”) has an effective date of June 18, 2008.  This Note is an
Exhibit to the Stock Purchase Agreement by and between various parties,
including Maker and Payee, dated as of the date hereof, the terms of which are
incorporated herein.


1.
Interest on the unpaid balance of this Note shall bear interest at the rate of
seven percent (7%) per annum, which interest shall accrue from the effective
date until the Maturity Date (as defined below), unless prepaid prior to such
Maturity Date. All past-due principal and interest (which failure to pay such
amounts after a fifteen (15) day cure period, shall be defined herein as an
“Event of Default”) shall bear interest at the rate of twelve percent (12%) per
annum until paid in full (the “Default Interest Rate”), with it being understood
that Maker shall have two additional fifteen day cure periods during the term of
the Note resulting in two thirty (30) day cure periods before an Event of
Default occurs.  Upon an Event of Default, Payee may declare the entire amount
of this Note immediately due and payable.  Interest will be computed on the
basis of a 360-day year.



2.
The principal amount of this Note shall be due and payable on June 18, 2011 (the
“Maturity Date”).



3.
The payment of this Note is secured by a security interest in all of the
tangible and intangible assets of Desk Flex, Inc. and Professional Resource
Management, Inc. (the “Companies” and the “Collateral”) and the outstanding
stock of both of the Companies.  The amount due under this Note shall be secured
by a UCC financing statement filed by the Payee stating that such Note is
secured by the Collateral.



4.
This Note shall be payable in monthly installments of $6,947.35, with the first
such Monthly Payment due on September 18, 2008, until such time as this Note is
paid in full.  Provided however that if the total amount due under the Note is
less than any Monthly Payment, the Maker shall only be obligated to pay the
remaining balance of the Note. Monthly Payments shall be due and payable by
Maker to Payee until such time as the Note has been repaid in full, at which
time the Maker shall no longer be required to make Monthly Payments, and Maker’s
obligations under this Note shall be completed in full.



5.
This Note may be prepaid in whole or in part, at any time and from time to time,
without premium or penalty.

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
6.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.



7.
This Note shall be binding upon and inure to the benefit of the Payee named
herein and Payee’s respective successors and assigns.  Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note.  Payee may assign this Note or any of its rights, interests or
obligations to this Note without the prior written approval of Maker.



8.
No provision of this Note shall alter or impair the obligation of Maker to pay
the principal of and interest on this Note at the times, places and rates, and
in the coin or currency, herein prescribed.



9.
The Maker will do or cause to be done all things reasonably necessary to
preserve and keep in full force and effect its corporate existence, rights and
franchises and comply with all laws applicable to the Maker, except where the
failure to comply could not reasonably be expected to have a material adverse
effect on the Maker. Failure to comply with this provision shall constitute an
Event of Default.



10.
Notwithstanding anything to the contrary in this Note or any other agreement
entered into in connection herewith, whether now existing or hereafter arising
and whether written or oral, it is agreed that the aggregate of all interest and
any other charges constituting interest, or adjudicated as constituting
interest, and contracted for, chargeable or receivable under this Note or
otherwise in connection with this loan transaction, shall under no circumstances
exceed the Maximum Rate.



11.
In the event the maturity of this Note is accelerated by reason of an Event of
Default under this Note, any other agreement entered into in connection herewith
or therewith, or by voluntary prepayment by Maker or otherwise, then earned
interest may never include more than the Maximum Rate allowable by law, computed
from the dates of each advance of the loan proceeds outstanding until
payment.  If from any circumstance any holder of this Note shall ever receive
interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of principal hereof shall be refunded to Maker.  In
determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any nonprincipal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note.  The term
"Maximum Rate" shall mean the maximum rate of interest allowed by applicable
federal or state law.



12.
Except as provided herein, Maker and any sureties, guarantors and endorsers of
this Note jointly and severally waive demand, presentment, notice of nonpayment
or dishonor, notice of intent to accelerate, notice of acceleration, diligence
in collecting, grace, notice and protest, and consent to all extensions without
notice for any period or periods of time and partial payments, before or after
maturity, without prejudice to the holder.  The holder shall similarly have the
right to deal in any way, at any time, with one or more of the foregoing parties
without notice to any other party, and to grant any such party any extensions of
time for payment of any of said indebtedness, or to grant any other indulgences
or forbearance whatsoever, without notice to any other party and without in any
way affecting the personal liability of any party hereunder.  If any efforts are
made to collect or enforce this Note or any installment due hereunder, the
undersigned agrees to pay all collection costs and fees, including reasonable
attorney's fees.


 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 

 
13.
A copy of this Promissory Note signed by one party and faxed to another party
shall be deemed to have been executed and delivered by the signing party as
though an original.  A photocopy of this Promissory Note shall be effective as
an original for all purposes.



14.
This Note shall be construed and enforced under and in accordance with the laws
of the State of Illinois, without regard to choice-of-law rules of any
jurisdiction.



             IN WITNESS WHEREOF, Maker has duly executed this Note as of the day
and year first written above.



 
Epazz, Inc.
         
/s/ Shaun Passley         06/18/08
 
Shaun Passley
 
Chief Executive Officer
   


 
 
 
 
 

 
-3-

--------------------------------------------------------------------------------



